                                                                                                            1

                                                                                                            2

                                                                                                            3

                                                                                                            4

                                                                                                            5

                                                                                                            6

                                                                                                            7

                                                                                                            8                     UNITED STATES DISTRICT COURT
                                                                                                            9                    EASTERN DISTRICT OF CALIFORNIA
                                                                                                           10

                                                                                                           11   JESSICA H. JORDAN,              Case No. 2:18-cv-02717-KJM-AC
T ROUTMAN S ANDERS LLP


                                                                V I R G I N I A B E A C H , VA 2 3 4 6 2
                         222 CENTRAL PARK AVENUE




                                                                                                           12               Plaintiff,          STIPULATION TO EXTEND
                                                                                                                                                DISCOVERY AND DISPOSITIVE
                                                   SUITE 2000




                                                                                                           13   v.                              MOTION DEADLINES
                                                                                                           14   BANK OF AMERICA, N.A.;
                                                                                                                NATIONSTAR MORTGAGE LLC         First Amended
                                                                                                           15   d/b/a MR. COOPER; and DOES 1-   Compl. Filed: July 25, 2019
                                                                                                                100, Inclusive,
                                                                                                           16                                   Judge:         Hon. Kimberly J. Mueller
                                                                                                                            Defendants.
                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28
                                                                                                                                                         STIPULATION TO EXTEND DISCOVERY
                                                                                                                                                         AND DISPOSITIVE MOTION DEADLINES
                                                                                                            1                                          ORDER
                                                                                                            2           After consideration of the pleadings as well as all other matters presented to
                                                                                                            3   the Court, and good cause having been shown, the Court rules as follows:
                                                                                                            4           The Court GRANTS the Stipulation of Defendant Nationstar Mortgage LLC
                                                                                                            5   and Plaintiff Jessica H. Jordan to Extend the Discovery Deadline set forth in the
                                                                                                            6   Court’s Order dated December 12, 2019 (ECF No. 61) and Extend the Dispositive
                                                                                                            7   Motion Hearing Date set forth in the Court’s Order dated October 4, 2019 (ECF No.
                                                                                                            8   52). Discovery is hereby reopened and the Discovery Deadline is extended from
                                                                                                            9   February 18, 2020, to May 18, 2020. The Dispositive Motion Hearing Date is hereby
                                                                                                           10   extended from April 24, 2020, to July 24, 2020.
                                                                                                           11           IT IS SO ORDERED.
T ROUTMAN S ANDERS LLP


                                                                V I R G I N I A B E A C H , VA 2 3 4 6 2
                         222 CENTRAL PARK AVENUE




                                                                                                           12   Dated: March 9, 2020.
                                                   SUITE 2000




                                                                                                           13

                                                                                                           14

                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                        [PROPOSED] ORDER GRANTING STIPULATION

                                                                                                                41648923v1
